Case 1:18-cv-00201-JTN-ESC ECF No. 32-25 filed 11/20/18 PageID.328 Page 1 of 3




                      EXHIBIT Y
Case 1:18-cv-00201-JTN-ESC ECF No. 32-25 filed 11/20/18 PageID.329 Page 2 of 3




                        IN THE TRIAL COURT FOR THE COUNTY OF BERRIEN


   THE PEOPLE OF THE
   STATE OF MICHIGAN,
                                                         TRIAL COURT NOS. 2012-016135-FH
                           Plaintiff,                                     2012-015122-FH
                                                                          2011-016168-FH
  -v-

  DARREN NEIL TOWNES,

                           Defendant.


  MICHAEL J. SEPIC (P29932)
  Prosecuting Attorney
 Berrien County Prosecutor's Office
                                                                                MAY             3
 811 Port St.                                                            •••-•••• : z• ,atat•-•;,....
 St. Joseph, MI 49085                                                                   CCIA.111
 (269)983-7111 Ext. 8311



                   MOTION TO SET ASIDE CONVICTIONS AND DISMISS CASES

         The People ofthe State of Michigan, by Michael J. Sepic,Berrien County Prosecutor,

 move this Court to set aside the convictions ofDefendant in the above-captioned cases, dismiss

 the charges, and discharge Defendant from any remaining sentences imposed in these matters for

 the reason that newly-discovered evidence indicates that Defendant was not required to register

 as a sex offender at the time ofthose offenses. See attached Michigan Department of

 Corrections Letter of April 29,2016; Michigan Department of State Police Letter of April 28,

 2016; Judgment of Conviction.


DA .ER
                                                    MICHAEL J. SEPIC 0'932)
                                                    BERRIEN COUNTY PROSECUTOR

           IVIAN     3 2016

           ''). • .3t
Case 1:18-cv-00201-JTN-ESC ECF No. 32-25 filed 11/20/18 PageID.330 Page 3 of 3




                                  ORDER GRANTING MOTION


                                  At a session of court held in the
                                   Berrien County Couri}ouse in
                        St, Joseph, Michigan, on the liZAday ofMay,2016

          PRESIDING: HONORABLE ANGELA M.PASULA,TRIAL COURT JUDGE

          This matter having come before the Court on the Prosecutor's Motion to Set Aside

  Convictions and Dismiss Cases,and the Court being fully advised, Defendant's convictions must

  be set aside, the charges against him must be dismissed, and Defendant must be discharged from

  any remaining sentences imposed in this matter.


         IT IS SO ORDERED.

  DAIB:      ,r--      /b
                                                    HONORABLE ANGELA M.PASULA
                                                    Berrien County Trial Court Judge
